DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2020 has been entered.
 
Response to Amendment
The amendment filed 27 May 2020 has been entered. Claims 1, 8-10, 22, and 64-75 remain pending in the application.

Claim Objections
Claims 22 and 64 are objected to because of the following informalities:
In lines 11-12 of claim 22, “a vessel” should read “the blood vessel”
In line 17 of claim 22, “the plurality of tapering coils” should read “a plurality of tapering coils”
In line 18 of claim 22, “a blood vessel” should read “the blood vessel”
In the last line of claim 64, “the vessel” should read “the blood vessel”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 64 and 72-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Amplatz (US 6,123,715) and Batiste (US 2008/0183206).
Regarding claim 64, Wallace discloses an embolic protection device (EPD) configured for arrangement within a blood vessel, the EPD comprising: a filament (fig. 8) configured to include: an un-deployed state including a portion configured to fit within a lumen of a needle or a tube (fig. 16A); and a deployed state wherein the filament automatically forms a helix comprising a support portion (see annotated fig. 8 below), and a filter portion (see annotated fig. 8), wherein: the support portion comprises a first portion of the helix which includes an axis, comprising an elongated coil having a height which exceeds a diameter thereof and is configured to at least one of orientate the filter portion within a blood vessel and secure the EPD relative to the blood vessel (examiner notes that, during the deployment of Wallace’s device, as shown in Figure 16B, pushing or pulling on the support portion would result in movement of the filter), the filter portion includes a funnel configured to taper in a first direction, the funnel also including at least one reducing coil (see annotated fig. 8) having a center which is off the axis, at least a portion of the elongated coil is configured to resist axial compression of the support portion (examiner notes that metal wires of Wallace are not completely malleable), the 

    PNG
    media_image1.png
    806
    769
    media_image1.png
    Greyscale

Wallace discloses the invention essentially as claimed except wherein the filament is a monofilament. Wallace does not address whether its wires are monofilaments or multifilaments. Amplatz teaches that intravascular occlusion devices 
Wallace in view of Amplatz discloses the invention essentially as claimed except wherein the EPD further comprises a pull wire configured to traverse a patient’s skin and enable retraction of the device by pulling the device out of the vessel. Batiste teaches attaching a wire (fig. 13, element 800 extending proximally from the filter) and anchor 1300 to a coiled filter (fig. 14, element 900), in order to prevent the filter from moving within the blood vessel (paragraph 0054). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wallace with a protruding wire and anchor, in order to prevent the filter from moving within the blood vessel.
Regarding claim 72, the EPD further comprises an anchor (Batiste; fig. 14, element 1300) configured to engage tissue externally to the vessel lumen.
Regarding claim 73, the EPD further comprises a second support portion (see annotated fig. 8 above), such that the filter portion is interposed between the support portion and the second support portion.
Regarding claim 74, the EPD further comprises a second reducing coil (see annotated fig. 8 above) whose center is off the axis.

Allowable Subject Matter
Claims 1, 8-10, 22, and 65-70 are allowed.
s 71 and 75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest:
(For claims 22 and 65-70) An embolic protection device configured for arrangement within a blood vessel, the EPD comprising: a substantially straight, non-coiled filament configured to include: a deployed state wherein the filament automatically forms a helix comprising a support portion and a filter portion, wherein the support portion has a height which exceeds a diameter thereof and the filter portion includes a funnel configured to taper in a first direction, the funnel including at least one reducing coil having a center which is off the axis. References such as US 5,413,586 (fig. 2, element 202) and US 2013/0184658 (fig. 6E) disclose helical devices with off-axis coils. However, no reasonable combination could be found to introduce a support portion having a height which exceeds its diameter and a funnel configured to taper.
(For claims 1, 8-10, 71, and 75) An embolic protection device configured for arrangement within a blood vessel, the EPD comprising: a filament configured to include: a deployed state wherein the filament automatically forms a helix comprising a support portion and a filter portion, wherein the support portion comprises an elongate coil having height which exceeds a diameter and the filter portion includes a funnel 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8-10, and 22 have been fully considered and are persuasive.  The rejection of claims 1, 8-10, and 22 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771   

/TUAN V NGUYEN/Primary Examiner, Art Unit 3771